           Case 6:20-cv-00666-ADA Document 41 Filed 05/24/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

Health Discovery Corporation,

         Plaintiff,                                  Civil Action No. 6:20-cv-00666-ADA

                 v.                                  The Honorable Alan D. Albright

Intel Corporation,                                   JURY TRIAL DEMANDED

         Defendant.

                      JOINT CLAIM CONSTRUCTION STATEMENT

         Pursuant to the Court’s December 21, 2020 Scheduling Order (Dkt. No. 27), Plaintiff

Health Discovery Corporation (“Plaintiff” or “HDC”) and Defendant Intel Corporation

(“Defendant” or “Intel”) (collectively referred to as the “Parties”) hereby respectfully submit this

Joint Claim Construction Statement. The Joint Claim Construction Statement identifies agreed and

disputed constructions for each of the claim terms at issue concerning U.S. Patent No. 10,402,685

(“the ’685 patent”), U.S. Patent No. 7,117,188 (“the ’188 patent”), U.S. Patent No. 7,542,959 (“the

’959 patent”), U.S. Patent No. 8,095,483 (“the ’483 patent”).

I.       PROPOSED CONSTRUCTION OF EACH DISPUTED CLAIM TERM

         Attached as Exhibit A is the parties’ chart of proposed constructions for the claim terms

that are in dispute for the ’685 patent, the ’188 patent, the ’959 patent, and the ’483 patent. The

chart sets forth each party’s positions regarding proposed constructions of these disputed claim

terms.

II.      CONSTRUCTION OF CLAIM TERMS ON WHICH THE PARTIES AGREE

         After conferences pursuant to the Court’s Scheduling Order, the Parties have reached

agreement upon the construction of the following terms:



                                                 1
           Case 6:20-cv-00666-ADA Document 41 Filed 05/24/21 Page 2 of 5




          Term(s) and Asserted Claims                            Parties’ Agreed Construction
 “training” terms -- “training data,” “training           “data having known output characteristics”
 set,” “training data set” and “training
 example”

 •     ’188 patent (claims 1, 8, 9, 11, 13, 18, 19)
 •      ’959 patent (claims 1, 12, 16)
 •      ’483 patent (claims 1, 7, 13, 18, 22, 32)
 •      ’685 patent (claims 1-4, 6-8, 11-15, 17-
       18, 23)


 “live” terms – “live data set” and “live set of          “data having unknown output characteristics”
 data”

 •     ’188 patent (claims 1, 8, 9, 13, 19)



III.     LENGTH OF TIME NECESSARY FOR CLAIM CONSTRUCTION HEARING

         The parties anticipate that the length of time necessary for a hearing on the claim

construction issues is approximately 4 hours.

Dated: May 24, 2021                                         Respectfully submitted,

                                                            By: /s/ Charles E. Cantine_____________


                                                            Erick Robinson (TX Bar No. 24039142)
                                                            Porter Hedges LLP
                                                            1000 Main St, 36th Floor
                                                            Houston, TX 77002
                                                            Phone: 713-226-6615
                                                            Mobile: 713-498-6047
                                                            Fax: 713-583-9737
                                                            erobinson@porterhedges.com

                                                            Charles E. Cantine
                                                            (admitted pro hac vice)
                                                            Joseph Diamante
                                                            (admitted pro hac vice)
                                                            Dunlap Bennett & Ludwig PLLC
                                                            349 5th Avenue
                                                            New York, NY 10016

                                                      2
Case 6:20-cv-00666-ADA Document 41 Filed 05/24/21 Page 3 of 5




                                  Telephone: (917) 768-0613
                                  Fax: (703) 777-3656
                                  ccantine@dbllawyers.com
                                  jdiamante@dbllawyers.com

                                  Attorneys for Health Discovery Corporation

                                  By: /s/ Sarah E. Piepmeier___________

                                  Sarah E. Piepmeier (CA Bar No. 227094)
                                  SPiepmeier@perkinscoie.com
                                  PERKINS COIE LLP
                                  505 Howard Street, Suite 1000
                                  San Francisco, CA 94105
                                  Tel: (415) 344-7000
                                  Fax: (415) 344-7050

                                  Jose C. Villarreal (TX Bar No. 24003113)
                                  PERKINS COIE LLP
                                  500 W. 2nd Street, Suite 1900
                                  Austin, TX 78701
                                  Phone (737) 256-6100
                                  jvillarreal@perkinscoie.com

                                  Bryan Banks (admitted pro hac vice)
                                  PERKINS COIE LLP
                                  2901 N. Central Avenue, Suite 2000
                                  Phoenix, AZ 85012
                                  Phone: (602) 351-8096
                                  BBanks@perkinscoie.com

                                  Allison Altersohn (NY Bar No. 2894384)
                                  KING & SPALDING LLP
                                  1185 6th Avenue
                                  New York, NY 10036
                                  Phone: (212) 556-2100
                                  aaltersohn@kslaw.com

                                  Brent P. Ray (IL Bar No. 6291911)
                                  KING & SPALDING LLP
                                  353 N. Clark, Ste. 1200
                                  Chicago, IL 60654
                                  Phone: (312) 995-6333
                                  bray@kslaw.com




                              3
Case 6:20-cv-00666-ADA Document 41 Filed 05/24/21 Page 4 of 5




                                  Steve M. Zager (TX Bar No. 2241500)
                                  KING & SPALDING LLP
                                  500 W. 2nd Street, Suite 1800
                                  Austin, TX 78701
                                  Phone: (512) 457-2000
                                  szager@kslaw.com

                                  Lori Gordon (DC Bar No. 490390)
                                  KING & SPALDING LLP
                                  1700 Pennsylvania Ave NW
                                  Washington, DC 20006
                                  Phone: (202) 737-0500
                                  lgordon@kslaw.com

                                  ATTORNEYS FOR DEFENDANT
                                  INTEL CORPORATION




                              4
          Case 6:20-cv-00666-ADA Document 41 Filed 05/24/21 Page 5 of 5




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 24th day of May 2021, the undersigned electronically filed the

foregoing with the Clerk of Court using the CM/ECF system which will send notification of such

filing to all attorneys of record registered to receive filings and notices in this action.

                                                                        /s/ Charles E. Cantine
                                                                        Charles E. Cantine




                                                   5
